department of the treasury internal_revenue_service washington d c date number release date cc dom it a uilc internal_revenue_service national_office service_center advice memorandum for district_counsel virginia west virginia district - richmond from deputy assistant chief_counsel income_tax accounting subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the martinsburg computing center issue do the information reporting requirements imposed on a broker who effects a sale of stock over the internet differ from the reporting requirements imposed if the sale is effected in the traditional manner ie not over the internet conclusion the information reporting requirements of sec_6045 of the internal_revenue_code are the same whether the broker effects the sale of stock over the internet or not over the internet facts a broker with a limited number of clients effects many thousands of sales of stock over the internet discussion sec_6045 provides generally that every person doing business as a broker shall when required by regulations report gross_proceeds and other information sec_1_6045-1 of the income_tax regulations defines the word broker to mean a person that in the ordinary course of a trade_or_business stands ready to effect sales by others sec_1_6045-1 provides generally that a broker shall make an information_return for each sale effected by the broker in the ordinary course of the broker’s trade_or_business the information required to be reported on form_1099 includes the name address and taxpayer_identification_number of the customer the property sold committee on uniform security identification procedures number of the security sold if known gross_proceeds sale date and such other information as may be required by form_1099 sec_1_6045-1 no provision of sec_6045 or the regulations thereunder excepts a broker from information reporting merely because the sale is effected over the internet further you have reviewed provisions of the internet tax freedom act pub_l_no 112_stat_2681 and conclude in general that because the same reporting requirements apply whether a sale is effected over the internet or not over the internet the act has no impact on a broker’s reporting obligations we agree thus the reporting requirements for a broker who effects a sale of stock are the same whether the sale is effected over the internet or not over the internet if you need further assistance please contact cc dom it a pincite-4920
